Citation Nr: 1036866	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-32 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from September 1972 to 
September 1974.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  
In that decision, the RO denied a claim for service connection 
for hepatitis C.  

In August 2010, the Veteran testified before the undersigned at a 
Board Videoconference hearing.  A copy of the transcript has been 
associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

In November 2008, the Veteran filed a follow up Freedom of 
Information Act (FOIA) request for his service treatment records; 
his initial request was in November 2007.  This request was 
received by the RO.  In a September 2009 communication, the RO 
informed the Veteran that his service treatment records had been 
lost, although at one point they had been in the file.  A 
September 2009 memorandum was created and placed in the file.  A 
review of the file shows the service treatment records are in the 
file.  They were apparently misplaced as some point (they were 
reportedly missing in the statement of the case).  At the August 
2010 Board hearing, the Veteran stated that he believed the 
service treatment records were still lost (Transcript, p 8).  On 
remand, the RO should process the Veteran's FOIA request for his 
service treatment records and re-adjudicate the claim following a 
review of the service treatment records.  

The Veteran received a VA examination in September 2008.  The 
examiner was only asked about the air gun injection risk factor 
even though in a February 2008 statement he reported risk factors 
that also included shared razors with others and getting his 
haircut.  Also, a May 2004 VA gastroenterology record shows the 
Veteran had tattoos (while in the military) and piercings while 
at the Board hearing he stated he had no tattoos.  (Transcript, p 
6.)  On remand, the claims file should be returned to the 
examiner to address the other risk factors.  If necessary, a new 
VA examination should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a copy of his service 
treatment records and document this action in 
the file.  

2.  Return the claims file to the September 
2008 VA examiner or, if necessary, schedule 
the Veteran for a new VA examination to 
determine the nature and etiology of his 
currently diagnosed hepatitis C.  The claims 
file and a copy of this remand must be made 
available to the examiner in conjunction with 
the examination.  

The examiner should address the Veteran's 
reported risk factors in a February 2008 
statement that include sharing razors with 
others and getting his haircut.  The examiner 
should also address the May 2004 VA 
gastroenterology record showing the Veteran 
had tattoos (while in the military) and 
piercings.  

The examiner should indicate whether it is at 
least as likely as not that hepatitis C had 
its clinical onset in service or is otherwise 
related to active duty.  All opinions and 
conclusions expressed must be supported by a 
complete rationale.  



3.  Re-adjudicate the claim of service 
connection for hepatitis C following a review 
of the service treatment records and any 
additional evidence received since the last 
statement of the case.  If the decision 
remains in any way adverse to the Veteran, 
provide a supplemental statement of the case 
(SSOC) to the Veteran and his representative.  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue remaining 
on appeal.  An appropriate period of time 
should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

